Opinion issued March 24, 2011
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-01037-CR
———————————
TOM VAN,
Appellant
V.
THE STATE OF TEXAS, Appellee

 

 
On Appeal from the County Criminal Court at Law No. 10 
Harris County, Texas

Trial Court Cause No. 1715950
 

MEMORANDUM OPINION
Appellant, Tom Van, has filed a motion to dismiss the
appeal.  See Tex. R. App. P.
42.2(a).  We have not issued a decision
in this appeal.  The Clerk of this Court
has sent a duplicate copy to the trial court clerk. Id.
Accordingly, we dismiss the appeal.  See Tex. R. App. P. 43.2(f).  We dismiss any pending motions as moot.
We direct the Clerk to issue the mandate within 10 days of
the date of this opinion.  See Tex.
R. App. P. 18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices
Alcala and Bland.
Do not publish. 
 Tex. R. App. P. 47.2(b).